Z.K. v Ovington (2022 NY Slip Op 05386)





Z.K. v Ovington


2022 NY Slip Op 05386


Decided on September 30, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 30, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CENTRA, LINDLEY, AND CURRAN, JJ.


408 CA 21-00545

[*1]Z.K., AN INFANT, BY HER PARENT AND NATURAL GUARDIAN ANESTACIA W., PLAINTIFF-RESPONDENT,
vKATHERINE OVINGTON, DEFENDANT-APPELLANT. 


THE LAW OFFICES OF DESTIN C. SANTACROSE, BUFFALO (MICHAEL P. SCHUG OF COUNSEL), FOR DEFENDANT-APPELLANT. 
THE BARNES FIRM, P.C., ROCHESTER (TIM R. HEDGES OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Monroe County (William K. Taylor, J.), entered March 19, 2021. The order denied defendant's motion for summary judgment. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on June 16, 2022,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: September 30, 2022
Ann Dillon Flynn
Clerk of the Court